DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 16 February 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 7, 10-13, 19, and 22-25.  Applicant has amended the claims such as to sufficiently clarify the scope of the claimed invention together with the Applicant’s explanatory remarks.  In response, all previous rejections to the claims are hereby withdrawn and claims 1-7, 10-19, and 22-25, as further amended by the Examiner’s Amendment provided within, are allowed.

Response to Arguments
Applicant’s arguments, see pages 8-9 of the Applicant’s Remarks, filed 16 February 2021, with respect to the objections to claims 7, 11, 19, and 23 have been fully considered and are persuasive.  The objections to claims 7, 11, 19, and 23 have been withdrawn. 
Applicant’s arguments, see pages 9-10 of the Applicant’s Remarks, filed 16 February 2021, with respect to the rejection of claims 1-7, 10-19, and 22-25 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-7, 10-19, and 22-25 has been withdrawn. 
Claim Interpretation
Examiner provides further explanation on how various claim limitations are interpreted, both in light of the specification and the Applicant’s Remarks, to make clear the record on what these limitations are being read to mean. 
As explained in the Applicant’s Remarks, an “active” output pulse of the “fast path” is considered to be an output of “digital 1” on a monoflop of the fast path.  In other words, when the fast path is producing an output, the output pulse is considered “active.”  
Claim 1 refers to “sampling intervals” at line 17 of the claim.  Similarly, claim 13 refers to “sampling intervals” on the sixth line of page 6.  Since the specification refers to a “time-discrete measuring signal,” the sampling interval is best understood to be to time between measurements of a “time-discrete measuring signal.”
Finally, in light of the Applicant’s Remarks and amendments, “the fast path is active for at least as long as the determined change over time of the measuring signal over three sampling intervals is greater than the noise signal acquired in the same time period” is understood to mean that a period of three sampling intervals is needed for the comparison to determine whether or not the change over time of the measuring signal is greater than the noise signal.  In other words, the change over time of the measuring signal for three sampling intervals is evaluated with respect to the noise signal from the same three sampling intervals to determine whether the change over time is greater.  For as long as that condition holds, the fast path output pulse is active.  The conditions for the output pulse of the “slow path” of claims 10 and 22 being active will be interpreted in analogous manner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael C. Jones on 22 February 2021.

The application has been amended as follows: 
1. 	(Currently Amended) A method of determining a pressure in a process    chamber having a membrane pressure cell therein, in accordance with a specification of a vacuum process, wherein the method comprises: 
-         determining, in a signal processor a measuring signal that is at least proportional to a measured pressure in the membrane pressure cell, 
-         generating an output signal using a filter unit comprising a transfer function derived from the measuring signal by at least reducing a noise signal contained in the measuring signal, wherein the transfer function is defined by the formula
-	            
                
                    
                        y
                    
                    
                        n
                    
                
                =
                
                    
                        α
                        x
                    
                    
                        n
                    
                
                +
                
                    
                        1
                        -
                        α
                    
                
                
                    
                        y
                    
                    
                        n
                        -
                        1
                    
                
            
        
-         wherein yn is a time-discrete output signal, xn is a time-discrete measuring signal,  is a variable whose value depends on the change over time of the measuring signal, and n is a time-dependent index, 

-         processing, in the signal processor, the measuring signal in a fast path for generating an output pulse, wherein the output pulse of the fast path is active for at least as long as the determined change over time of the measuring signal over three sampling intervals is greater than the noise signal acquired in the same time period, which noise signal is contained in the measuring signal or in a measuring signal change acquired in the same time period,
-         wherein the output pulse is provided by a control unit to a valve actuator, to control the pressure in the process chamber.

10.	(Currently Amended) The method according to claim 1, further comprising processing the measuring signal in a slow path for generating a switching signal, the switching signal (SC) of the slow path being active at least as long as the determined change over time of the measuring signal, [[is]] measured longer than 2*TS, is greater than the noise in the measuring signal measured in the same time period or in the measuring signal change, wherein TS is a predefined minimal pulse width of the output pulse and that the variable  obtains a value depending on an OR operation between the output pulse and the switching signal.

13. 	(Currently Amended) A measuring signal arrangement comprising a membrane pressure measuring cell operatively connected to a process 
            
                
                    
                        y
                    
                    
                        n
                    
                
                =
                
                    
                        α
                        x
                    
                    
                        n
                    
                
                +
                
                    
                        1
                        -
                        α
                    
                
                
                    
                        y
                    
                    
                        n
                        -
                        1
                    
                
            
        
wherein yn is the time-discrete output signal, xn is the time-discrete measuring signal,  is a variable whose value depends on the change over time of the measuring signal, and n is a time-dependent index, wherein the measuring signal is applied to a fast path to generate an output pulse, the output pulse of the fast path being active at least as long as the determined change of the measuring signal during at least three sampling intervals is greater than the noise signal acquired in the same time period, which noise signal is contained in the measuring signal or in a measuring signal change acquired in the same time period.

22. 	(Currently Amended) The measuring signal arrangement according to claim 13, wherein the measuring signal is further applied to a slow path for generating a switching signal, the switching signal of the slow path being active at least as long as the determined change over time of the measuring signal, [[is]] measured longer than 2*TS, is greater than the noise in the measuring signal during the same time period or in the  obtains a value depending on an OR operation between the output pulse and the switching signal.

25. 	(Currently Amended) The method according to claim 11, comprising switching from [[a]] the value 2 to [[a]] the value 1 taking place over a finite timespan Fout.

All other claims are as presented in the entered amendments of 16 February 2021.

Allowable Subject Matter
Claims 1-7, 10-19, and 22-25 are allowed.
Claim 1 is allowable over the prior art for inclusion of the limitation “processing, in the signal processor, the measuring signal in a fast path for generating an output pulse, wherein the output pulse of the fast path is active for at least as long as the determined change over time of the measuring signal over three sampling intervals is greater than the noise signal acquired in the same time period, which noise signal is contained in the measuring signal or in a measuring signal change acquired in the same time period” in combination with the remaining limitations of the claim.
Dow (EP 0612149 A1 – cited in IDS) is the closes prior art to the claimed invention.  Dow discloses an adaptive exponential filter using a transfer function of the form claimed to reduce noise in measurement signals such as pressure.  However, Dow 
Moline et al. (US PGPub 20160341770) similarly discloses a low-pass filter using an exponential moving average according to the claimed equation, but does not teach anything regarding the claimed fast path.
Fehrenbach (US PGPub 20040183550) discloses a membrane pressure measuring cell, which produces a measurement signal applied to a filter used for noise reduction in the field of process control.  However, Fehrenbach does not describe a filter using the claimed transfer function and does not disclose the claimed fast path.
Tuken (US Pat 5609136) discloses a control system with dual feedback paths including a fast path to allow for both a fast response time and timing stability.  However, Tuken does not teach or suggest “processing, in the signal processor, the measuring signal in a fast path for generating an output pulse, wherein the output pulse of the fast path is active for at least as long as the determined change over time of the measuring signal over three sampling intervals is greater than the noise signal acquired in the same time period, which noise signal is contained in the measuring signal or in a measuring signal change acquired in the same time period.”
Swearingen et al. (US PGPub 20090204548) discloses the use of multiple exponential moving average filters including a “fast average.” However, Swearingen is directed to the field of security trades and, thus, not likely analogous art.  Regardless, Swearingen also does not teach the claimed conditions for the output pulse of the fast path to be “active.”
wherein the measuring signal is applied to a fast path to generate an output pulse, the output pulse of the fast path being active at least as long as the determined change of the measuring signal during at least three sampling intervals is greater than the noise signal acquired in the same time period, which noise signal is contained in the measuring signal or in a measuring signal change acquired in the same time period.”  This limitation closely corresponds to the limitation addressed with respect to claim 1 above and, in combination with the remaining limitations of the claim, renders claim 13 allowable over the prior art for the same reasons.
Claims 2-7, 10-12, 14-19, and 22-25 each depend on one of claims 1 and 13 and are allowable for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862